
	
		I
		111th CONGRESS
		1st Session
		H. R. 2364
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. DeFazio (for
			 himself, Mr. Rahall,
			 Mr. Minnick,
			 Mr. Schrader,
			 Mr. Dicks, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Energy and Commerce
		
		A BILL
		To amend section 211(o) of the Clean Air Act to change
		  the definition of renewable biomass in the renewable fuel program, and for
		  other purposes.
	
	
		1.Definition of renewable
			 biomass in Clean Air ActSection 211(o)(1)(I) of the Clean Air Act
			 (42 U.S.C. 7545(o)(1)(I)) is amended by redesignating clauses (v) through (vii)
			 as clauses (vi) through (viii), respectively and by inserting after clause (iv)
			 the following:
			
				(v)materials, pre-commercial thinnings, or
				removed invasive species from National Forest System land and public lands (as
				defined in section 103 of the Federal Land Policy and Management Act of 1976
				(43 U.S.C. 1702)) that are byproducts of preventative treatments (such as
				trees, wood, brush, thinnings, chips, and slash), that are removed to reduce
				hazardous fuels, to reduce or contain disease or insect infestation, or to
				restore ecosystem health, and would not otherwise be used for higher-value
				products; and that are—
					(I)not from any of
				the following:
						(aa)components of the
				national Wilderness Preservation System;
						(bb)Wilderness Study
				Areas;
						(cc)Inventoried
				Roadless Areas or unroaded acres of at least 5,000 acres;
						(dd)old
				growth or mature forest stands;
						(ee)components of the
				National Landscape Conservation System;
						(ff)National
				Monuments;
						(gg)National
				Conservation Areas;
						(hh)Designated
				Primitive Areas; or
						(ii)Wild and Scenic
				Rivers corridors;
						(II)harvested in
				environmentally sustainable quantities, as determined by the appropriate
				Federal land manager; and
					(III)harvested in
				accordance with Federal and State law, and applicable land management
				plans.
					.
		
